 

 

Fuspe spny
} DOCUMENT

 

 

 

 

UNITED STATES DISTRICT COURT ELECTEOQNICALLY POLED

SOUTHERN DISTRICT OF NEW YORK HOO

son ass saa ss casas x DATE FILED: 2-20 -2.0

JAMES FORTUNE, : = ae
Plaintiff,

No. 17 Civ. 4163 (JFK)

-against— ORDER

POPDUST, INC.,

Defendant.

JOHN F, KEENAN, United States District Judge:

On August 24, 2017, the Clerk of Court entered a
certificate of default against Defendant, who never entered an
appearance in this action or otherwise responded to the
Complaint. Plaintiff, however, never moved for default
yudgment, and this case has remained dormant ever since the
Clerk’s entry of default.

Accordingly, the Court directs the Clerk of Court to close
this case and remove it from the active docket.

SO ORDERED.

    

Dated: New York, New York / Fig here i f wy batten,
February 20, 2020 ff John F. Keenan
United States District Judge
